Citation Nr: 0116444	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  97-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for major 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The veteran served on active duty from September 1985 to 
January 1986, from July 1989 to June 1991, and from September 
1991 to September 1993.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a Board remand dated in February 
1999.


FINDING OF FACT

The veteran has not had the capacity to obtain and retain 
substantially gainful employment due to psychiatric 
disability since April 1996.


CONCLUSIONS OF LAW

The criteria for a disability rating of 100 percent for major 
depression for the period from April 1996 to the present are 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran seeks a rating in excess of 50 percent for 
service-connected major depression.

In April 1996, the RO received from the veteran what has been 
construed as a claim for an increased rating for major 
depression.

VA records of treatment in April 1996 show that a treating VA 
psychiatrist had provided a letter for the veteran's employer 
excusing her from one week of work, apparently in the 
aftermath of a personal crisis.  She and her therapist talked 
about the need to prioritize her job if she was serious about 
making it work.  She had been going out with friends and 
drinking and smoking, which her therapist counseled against.  
She was taking psychiatric medications.  Impressions were 
bipolar disorder and borderline personality disorder.

In May 1996, a VA psychiatrist wrote on behalf of the 
veteran.  He stated that the veteran was under his care from 
November 1993 to August 1994, and that he had ordered her to 
take one year of convalescence leave because she was 
temporarily, totally disabled and unable to engage in any 
sustained, remunerative employment. 

The veteran underwent a Temporary Disability Retirement List 
examination in July 1996, reported seeing a VA psychiatrist 
approximately three times a month, and said she took 
prescribed psychotropic medication.  She was reluctant to see 
a psychologist for fear of what it would uncover.  She 
continued to have depressive symptoms, worse in the past 
winter, including depressed mood, irritability with episodes 
of severe anger, outbursts, minimal appetite, erratic sleep, 
periodic crying, poor self-esteem and periodic suicidal 
ideation.  Some manic symptoms were acknowledged and 
increased problems with anxiety attacks and moodiness were 
also reported.  During anger outbursts, she hit her 
boyfriend, choked her teenage brother and destroyed property.  
She said she was more compliant with regularly taking 
prescribed medication and tried to comply with treatment.  
She lived with her boyfriend but broke up with him in March 
1996 and moved in with her mother, with whom she lived.  She 
described generally adequate relations with her three younger 
brothers and stepfather in the home.  She had several female 
friends with whom she associated.  She reported rare alcohol 
use and denied believing she had an alcohol dependence 
problem.  She had worked in a jewelry store but quit that job 
and, in October 1995, began working for an ophthalmologist as 
a technician.  She liked the work but had to quit in February 
after her depression increased and she was unable to perform 
her full responsibilities.  She had not worked since, but 
planned to resume work in the jewelry store in August as that 
offered lower stress and minimal pressure.  

On examination, she was alert, oriented and cooperative with 
generally appropriate behavior.  Speech was coherent, mood 
was moderately dysphoric and affect flexible with frequent 
nervous laughter, especially when she discussed difficult 
subjects.  Cognitive and memory processes were grossly intact 
with no delusions or hallucinations.  Current 
suicidal/homicidal ideation/intent was absent.  Impulse 
control was intact, insight was weak and judgment was 
adequate.  Final diagnoses included mood disorder, not 
otherwise specified with anxiety, alcohol dependence, in 
current remission and borderline personality disorder.  The 
examiner commented that the veteran continued to experience 
periodic and severe episodes of mood disorder as well as 
anxiety and anger episodes and suicidal ideation.  Her 
condition was considered stable and her prognosis was 
guarded, as she was still vulnerable to significant 
depressive anxiety and anger and, possibly, hypomanic 
episodes, while on medication.  Her impairment remained 
disqualifying for military duty and considerable for civilian 
employment, given her longstanding history of job 
instability.  The examiner recommended that the veteran not 
be returned to military duty because of her continued need 
for psychotropic medication to control her significant mood 
disorder.  In the examiner's opinion, the routine stress of 
military duty would likely worsen her condition. 

In an October 1996 statement, the veteran's treating VA 
psychiatrist said she first sought outpatient care in 
February 1994, when she had diagnoses of bipolar affective 
disorder, borderline personality disorder and polysubstance 
abuse, in remission.  During the next two years, the doctor 
said, the veteran was continued on prescribed medication but 
admitted that, until recently, she did not always take her 
medication as prescribed.  Her medication was adjusted to 
provide stability but, in spite of the medication, the 
veteran had mood swings, rage outbursts, labile emotions, and 
variable sleep patterns and eating patterns.  She had trouble 
keeping focused on tasks but had never been known to have 
psychotic symptoms.  Ongoing substance abuse was not 
reported.  She had difficulty engaging in therapy to start 
addressing some of her negative and destructive patterns, but 
recently made a commitment to start weekly therapy and 
continued medication management with the psychiatrist.  
Further, the VA psychiatrist reported that a major area of 
difficulty for the veteran was her interpersonal and work 
relationships.  She attempted several jobs but either got 
fired or left in frustration.  The stress of the work 
schedule and relating to clients and co-workers was very 
difficult for her.  According to the doctor, the veteran's 
last boss also felt she was unable to work at a desk job due 
to trouble keeping focused.  Due to her outbursts, the 
veteran had lost several living situations with friends and 
family and was currently homeless.  In the VA psychiatrist's 
opinion, as a result of the veteran's considerable 
psychiatric impairment, the veteran was not felt to be able 
to work and support herself at the present time.  

The veteran underwent VA psychiatric examination in December 
1996 and said she was currently unemployed.  She had last 
worked in September 1996 as a salesperson in a jewelry store 
and had worked in that job intermittently for ten years.  She 
left the job due to her inability to keep a job for an 
extended period of time due to her depression and said her 
other jobs included medical assisting.  She reported being 
fired from past jobs mainly due to her depression, frequent 
absenteeism and inability to function on her jobs.  She said 
she was arrested for driving under the influence of alcohol 
in 1993, while on unauthorized leave in service.  She said 
the incident occurred when she was speeding in her car and 
had an accident that followed an argument with her boyfriend.  
She also reported being arrested for disorderly conduct in 
1993, while living in Ohio, when she got into a fight and 
spent the night in jail.  She was fined and placed on 
probation but was unaware as to whether she completed the 
probationary period as she left the state against legal 
advice.  She denied being an alcoholic and said she was a 
social drinker and was never treated for any substance abuse 
problems in the past.  She admitted that she used cocaine and 
crack from approximately the age of nineteen to age twenty-
three.  She denied using any substances at the current time.  
She described her prior hospitalization and current VA 
outpatient treatment, where she was seen on a biweekly basis.  
Her emotional complaints included depression with past 
suicide attempts by drug overdose or cutting her wrist.  She 
denied any current suicidal ideations.  She also described 
frequent crying spells, impatience and irritability, and said 
she angered easily, had hypersomnia, lacked sex drive or 
activity, had chronic fatigue and lacked interest in being 
with others.  She described a family history of depression 
and denied auditory or visual hallucinations.  She appeared 
oriented and was unable to articulate any hobbies or goals 
for the future.  

On examination, she was attractive and cooperative but 
tearful and withdrawn, average-statured, well developed and 
looked her stated age.  She was well groomed and had a sad 
and tearful facial expression.  Her posture was limp and her 
gait was normal.  Motor activity was grossly within normal 
limits and speech was generally underproductive and 
progressive in a somewhat halting fashion.  Her mood was flat 
with an appropriate affect.  Her perception was normal, she 
was alert and oriented times three, her memory was 
unimpaired, insight and judgment were good and suicide risk 
appeared moderate to low.  The examiner said the veteran's 
presentation most clearly resembled a depressive disorder and 
her industrial adaptability seemed fair.  Diagnoses included 
bipolar disorder, depressed, and borderline personality 
traits.  Global Assessment of Functioning (GAF) was evaluated 
as 55.

VA records of psychiatric treatment in February 1997 show 
that the veteran was attending therapy irregularly and that 
she was poorly compliant or confused about taking her 
medications.  Records of counseling in February 1997 focused 
on obtaining employment, not taking a job impulsively which 
was against her better judgment, and attending counseling 
more regularly.   

VA records of treatment in August 1997 reflect that the 
veteran was usually stable but with some problems about once 
week out of each month (related to PMS).  She felt that 
therapy was helpful, but had not been going to therapy due to 
work.  Upon medical status examination, she was slightly 
tense, essentially euthymic, and cooperative.  The 
psychiatric impressions were bipolar disorder and borderline 
personality disorder.  Adjustments in medications were made.

VA records of treatment in September 1997 show that the 
veteran was seen for supportive therapy.  She had gotten into 
trouble at work, which served as an impetus to resume 
therapy.  She had received several complaints at work in the 
recent past.  She had been depressed and irritable during the 
week toward the end of her cycle.  She reported frequent 
panic attacks where her heart would beat fast, and she would 
sweat and get very hot.  She reported that she spent the 
weekend at home to stay out of relationship trouble with 
other people.  She had a conflict with her teenage brother 
regarding the volume on the computer.  She was not readily in 
touch with her feelings and how to express them, an area 
which her therapist planned to address.     

VA records of treatment in April 1999 show that the veteran 
had been fired from her job, but had apparently succeeded in 
being placed on laid off status so that she could collect 
unemployment.  During the session she discussed problems with 
her ex-boyfriend, being rude, and hurt feelings.      

During an August 1999 VA examination, the examiner noted a 
positive drug history starting at age 18, with the veteran 
now having been free of drugs for 3 or 4 years.  The drug 
history was noted to have extended from age 18 to about age 
24, a period of six years.  The veteran was noted to have 
been evaluated in 1994, with diagnoses of alcohol abuse, 
major depression, and bipolar disorder.

The examiner further took note of a Medical Board report 
prepared prior to the veteran's discharge from service in 
September 1993.  This psychiatric report indicated six months 
inpatient care at a Naval Hospital until her discharge in 
1993.  Global assessment of functioning was estimated at 40.

On the day of examination, the veteran presented as an alert, 
well-developed, well-nourished, normally proportioned, 
singularly attractive 32-year-old woman, who cried a good 
deal during the examination.  She said that she lived with 
her brother in a trailer in a semi-rural area, and that her 
brother more or less forced her to come to the examination.  
Somewhat contradictory to this statement (in the examiner's 
view), she appeared rather perfectly made up.  Her choice of 
clothing was quite attractive, with short trousers, 
fashionable upper garments, and hat.  Her hair seemed well 
tended.

The examiner estimated the veteran's reliability at about 70 
percent.  For example, on the very sensitive subject of 
narcotics (which the examiner noted often lead to chronic 
psychosis and behavioral disturbances) she said that she used 
drugs from the age of 20 to age 22.  She indicated that this 
was all during military service (in contrast with doctors' 
reports associated with the claims file).  She admitted the 
use of cocaine, probably amphetamines and marijuana in that 
time period.  She indicated that she had used drugs at that 
time nearly every day.  She said that she stopped using drugs 
at 22 because her boyfriend began stealing money from her. 

The examiner noted that it was somewhat difficult to assess 
the veteran's social functioning.  She was weeping a good 
deal during the examination and there were periods of 
silence.  She said that her last social outing from the 
trailer she lived in had been in May, when relatives took her 
to Gettysburgh, Pennsylvania to review a battlefield there.

She said she had a bad winter.  She lost her job and her 
boyfriend.  She indicated she stayed in bed and was very 
suicidal.  She said she didn't leave the house.  She said she 
had no shower in four days.  She said she had received 
scheduled care at a VA Medical Center, and that her 
medications currently included Lithium and Zoloft.  She also 
took Synthroid.  She said that her last contact was six 
months ago, and that she was depressed.

She indicated that her longest employment was something like 
two years between her leaving the service in 1993 and the 
present time.  Her most recent job had been the longest, as 
an administrative assistant.  She was fired from that job in 
December 1998.  Her prior work was with an eye doctor.  That 
job lasted six months.  She said that she had temperamental 
outbursts.  She said that from 1993 to the present, she had 
been fired from all her jobs due to mood swings and 
depression.  She said she didn't want another job or 
boyfriend.  She said that she couldn't take the 
disappointment anymore.  She described her symptoms as 
toggling between sluggishness and aggressiveness.   According 
to her description, she appeared nonfunctional at each 
extreme. 

She had spent three days in jail in 1992 for drunk driving, 
with no scrapes with the law since then.  She said she had 
not consumed alcohol since the winter prior to the VA 
examination.  She said she had a hard time concentrating, and 
denied experiencing hallucinations or delusions.  She 
described mood swings, as observed by her friends, with her 
last emotional outbursts having occurred with her ex-
boyfriend the December 1998.  She said she overdosed with 
pills at the age of 15, but was not hospitalized.  She said 
she did not have homicidal tendencies.  She cast doubt on her 
capacity for maintaining personal hygiene and activities of 
daily living.  This seemed contradicted by her rather 
meticulous grooming and attire.  

The examiner discerned no defect of recent or remote memory.  
The veteran had not had obsessive or ritualistic behavior to 
a severe extreme.  She said she had not had a date since 
December.  Her behavior seemed controlled, although there was 
a good deal of weeping.  At times she smiled appropriately.  
She indicated that she experienced panic attacks.  She said 
it depended on the situation, and that she was on Xanax for 
panic attacks.  She said that panic attacks occurred 
especially during aggressive episodes.  She estimated the 
frequency at about every other week.  She said they tended to 
last about 15 to 20 minutes and estimated their severity on a 
scale of 10 at "always a 7."  When asked what stopped her 
panic attacks, she said "they last until everything is 
reabsorbed."

The examiner noted that impaired impulse control appeared to 
be her main problem when she conducted relationships outside 
the home, and sometimes in the home.  When asked about her 
sleep pattern, she said that she had occasional insomnia.  
Rather paradoxically, she said that she averaged 16 to 20 
hours a day of sleep.  She indicated she didn't do anything 
socially or go out, but rather stayed home.  She said she 
used to have a lot of friends, but that they were dwindling.  
 
The examiner's psychiatric diagnoses were bipolar disorder 
and borderline personality traits.  Global assessment of 
functioning (GAF) was estimated at 60.  

In response to the February 1999 Board remand, the examiner 
asserted that the GAF scale was a very crude method of 
assigning a number to a person's social and occupational 
functioning.  The range from 51 to 60 was noted to denote 
moderate symptoms such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning such as having few 
friends, and conflicts with peers or coworkers.  

The examiner noted that the examination was complicated by 
the veteran's emotional state, and perhaps a tendency not to 
remember information that she provided to prior examiners.  
The examiner estimated that the veteran's drug abuse occurred 
over a longer period of time than she indicated at the 
examination.  This opinion was based upon prior reports that 
seemed to be generally reliable in all other respects.  

The veteran's condition at the time of examination appeared 
to be a rather atypical depression which was complicated in 
some ways by her extreme attractiveness.  She would find 
herself in many emotional relationships that she apparently 
did not have the maturity to sustain or develop in a useful 
way.  

The examiner opined that since the veteran's behavior was a 
major part of the problem, and since her responses to the 
examiner amounted to a behavior, the examination results 
arising from clinical observations beyond review of the 
records "may be somewhat corrupted."  The veteran was found 
to be competent for VA purposes.

VA records of gynelogical treatment in March 2000 reflect 
that the veteran had been off of work for 9 months following 
1998 surgery, due to depression and lack of energy.

VA records of orthopedic treatment in May 2000 show the 
veteran was treated for bilateral arthralgias of the ankles, 
which had begun several months ago after she began working as 
a veterinarian technician.
 
VA records of treatment in October 2000 state that the 
veteran was still impulsive and over-reactive with people at 
times.  She was staying in bed days after sleeping well at 
night by drugging herself with Benadryl.  The treating 
psychiatrist wrote that "[a]ll the while she is passing up 
work she could do and feeling worse about herself."

VA records of treatment in December 2000 reveal that she had 
lost her veterinarian technician job.  Also, she blew up in a 
pharmacy with profanity when, due to a misunderstanding, she 
waited there without putting in her prescription.  She 
complained of anxiety.  

VA records of treatment in January 2001 reflect that the 
veteran complained of worsening chronic symptoms.  Upon 
mental status examination, she was calm, appropriate, with 
somewhat depressed affect and mood, her speech was normal, 
and she was able to focus on conversation better but asked 
for some statements to be repeated.  There was no suicidal 
ideation or homicidal ideation.  Impressions were bipolar 
disorder and borderline personality disorder. 

VA records of treatment in February 2001 reflect that the 
veteran sought support from her treating physician in getting 
a 100 percent disability rating.  Her physician wanted her to 
engage in therapy before offering such support, as she had 
remained peripheral and wanted to just take a pill for all of 
her axis II issues.  She was angry and agitated because the 
appointment started 10 minutes late.  She anticipated a 
family gathering the coming weekend would go poorly.  Upon 
mental status examination, she was angry and tearful.  
Impressions were bipolar disorder and borderline personality 
disorder.

VA records of counseling (with a social worker acting in the 
capacity of therapist) on March 19, 2001, show that the 
veteran reported no negative symptoms initially and still 
seemed to be getting used to not feeling as depressed as she 
had for the past couple of years.  She admitted that she 
didn't know what to do with herself and felt she was lacking 
direction.  She had been thinking about taking on jobs in the 
neighborhood as a dog walker.  He mood was stable overall, 
without irritability.

VA records of psychiatric treatment on March 23, 2001, show 
that she was attending her last weekly meeting and was now 
going to be seen monthly by the treating psychiatrist.  She 
was feeling comfortable with her therapist and starting to 
work very well with her in therapy, so that would be the main 
focus in the future.  She reported less frequent outbursts.  
She was still having trouble initiating things she felt she 
had to do, but liked to do them when it was spontaneous.  She 
also felt good when doing them, and a lot of satisfaction 
after doing them.  She described her house as a mess, and was 
feeling a lot of anxiety over staying in bed rather than 
doing her taxes.  She felt that she needed to get out into 
the world again soon or she would run out of things to talk 
about with her treating counselor and psychiatrist.  She also 
felt that she wanted to work again and support herself.  She 
talked of how upset she had been with the treating physician 
for not being ready to declare her totally disabled, but was 
now glad that her treating physician felt that she was 
capable of supporting herself if she continued with therapy 
and chose her job carefully. 

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (2000).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's May 1996 claim, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, the Court of Appeals for Veterans Claims has held 
that the effective date rule, 38 U.S.C.A. § 5110(g), prevents 
the application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997);  see also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  In essence, the new regulations may only 
be applied from the date they became effective forward.  See 
also, VAOPGCPREC 3-2000.  Thus, for the period through 
November 6, 1996, the veteran's psychiatric disability must 
be rated under the older criteria, regardless of whether the 
new criteria are more favorable to her claim;  while, for the 
period from November 7, 1996, forward, the veteran's claim 
should be rated pursuant to the set of criteria which is more 
favorable to her claim.

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating for major depression 
without melancholia was warranted there if was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  In such cases, the 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
(1) when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community;  (2) where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior;  
or (3) where the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(in effect prior to November 7, 1996).  

Also under the old criteria, certain types of depression and 
bipolar disorders were rated as 100 percent disabling where 
there were active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  With lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, a 70 percent evaluation was in 
order.  A 50 percent rating was warranted for considerable 
impairment of social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Codes 9206, 9207, 9209 (1996).

Under the amended regulations, a 30 percent rating for major 
depression or bipolar disorder will be assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect;  
circumstantial, circumlocutory, or stereotyped speech;  panic 
attacks more than once a week;  difficulty in understanding 
complex commands;  impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks);  impaired judgment; impaired abstract 
thinking;  disturbances of motivation and mood;  difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation;  
obsessional rituals which interfere with routine activities;  
speech intermittently illogical, obscure, or irrelevant;  
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation;  neglect 
of personal appearance and hygiene;  difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting);  and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication;  persistent delusions or 
hallucinations;  gross inappropriate behavior;  persistent 
danger of hurting self or others;  intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene);  disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434 
(2000).


Analysis

In this case, the Board finds the criteria in effect prior to 
November 7, 1996, to be more favorable to the veteran. 
Initially, the Board acknowledges the October 1996 opinion of 
the veteran's VA treating psychiatrist that she was unable to 
work and support herself at that time.  Subsequent VA mental 
health therapy records further document her inability to 
retain employment due to, in great measure, symptomatology 
reasonably attributable with the service-connected 
psychiatric disability. There are explicit findings in the 
treatment records that matters affecting her ability to 
retain employment have been related to non-compliance with 
treatment and medication, as well as choices of personal 
behavior, associated with her psychiatric disability. The 
veteran has been able to find employment, and in the view of 
her treating physician, is capable of maintaining employment 
if she complies with treatment, chooses her job wisely and 
sets her priorities toward maintaining employment. It is 
clear, however, that the veteran has been unable to do so. 
She experiences anger, depression, temper outbursts, 
agitation, and anxiety, which have contributed to her 
inability to retain any of the many jobs she has had during 
the rating period. She has required ongoing regular mental 
health therapy and taken prescribed medication for control of 
her psychiatric symptoms, with no obvious improvement in her 
functional impairment. Accordingly, under the old criteria, 
the Board finds that a 100 percent rating is warranted, since 
the veteran was demonstrably unable to obtain or maintain 
employment.  This is sufficient for a rating of 100 percent 
under the old criteria.  Johnson v. Brown, 7 Vet. App. 95 
(1994). The benefit of the doubt is resolved in the veteran's 
favor. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9405.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
Act also expanded VA's duty to assist in development of 
claims, and heightens VA's notice requirements in 
adjudication of claims.  On review of this matter, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions and thus it would not be prejudicial 
to decide the case on the current record. 



ORDER

A 100 percent rating for major depression for the period from 
April 1996 to the present is granted, subject to the 
provisions governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

